DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The Information Disclosure Statement filed on March 9, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Status of Claims
This office action is in response to amendments entered on March 16, 2021 for the patent application 17/084,379 filed on October 29, 2020. Claims 1-95 are cancelled. Claims 96-115 are new. Claims 1-115 are pending. 

Claim Objections
Claims 98 and 110-112 are objected to because of the following informality: typographical errors. 
Claims 98 and 110 recite the following limitations: “wherein the likeness of under-skin anatomical features of the live patient comprise at least one or more of arteries veins, fat, muscles, or nerves.” A comma is missing a hyphen between the words “arteries” and “veins.” The Examiner reasonably belies this to be a typographical error. For the purpose of examination, the limitations will be interpreted as follows: “wherein the likeness of under-skin anatomical features of the live patient comprise at least one or more of arteries, veins, fat, muscles, or nerves.” Appropriate correction is required. Claims 111-112 are also objected to based on their respective dependencies to claim 110.



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 96-115 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 96 is directed to “an injection aid system,” (i.e. a machine) and claim 106 is directed to “a method,” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “aiding a live patient injection,” in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“receiving imaging data of a live patient; 
generating a three-dimensional virtual model based on the imaging data, the three-dimensional virtual model including likeness of under-skin anatomical features of the live patient; 
determining recommended injection information based at least in part on the imaging data of the live patient; and 
causing to display the recommended injection information, the display device configured to be worn by a user performing the live patient injection such that when the user is facing the live patient, the user is able to perform the injection guided by the displayed recommended injection information without having to look away from the live patient.” 
These limitations simply describe “a training program” (i.e. Multimedia Plus, Inc. v. PlayerLync LLC, 695 F. App’x 577 (Fed. Cir. 2017)). Likewise, the limitations describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)) and “a mental process of evaluating” (i.e. In re BRCA1 and BRCA2-Based Heredity Cancer Test Patent Litig., 774 F.3d 755, 763 (Fed. Cir. 2014)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computing system comprising at least one processor and a memory device” and “a display device,” are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). In other words the claimed “aiding a live patient injection,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computing system comprising at least one processor and a memory device” and “a display device,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a computing system,” as described in para. [0098] discloses “The computing device 1000 can take one or more of different forms, including, by way of non-limiting examples, a laptop computer, a stand-alone personal computer, a server, a tablet, a workstation, a handheld device, a mobile device (such as a smartphone), and a consumer electronic device (such as a video game console), to name a few. The computing device 1000 can be a stand-alone device, or it can be configured to be part of a computing network, a computing cluster, a cloud-based computing infrastructure, or the like.” This is reasonably understood as a ubiquitous standard equipment within modern computers and does not provide anything significantly more. 

Likewise, para. [0126] discloses the following: “All of the methods and tasks described herein may be performed and fully automated by a computer system. The computer system may, in some cases, include multiple distinct computers or computing devices (e.g., physical servers, workstations, storage arrays, cloud computing resources, etc.) that communicate and interoperate over a network to perform the described functions. Each such computing device typically includes a processor (or multiple processors) that executes program instructions or modules stored in a memory or other non-transitory computer-readable storage medium or device (e.g., solid state storage devices, disk drives, etc.). The various functions disclosed herein may be embodied in such program instructions, and/or may be implemented in application-specific circuitry (e.g., ASICs or FPGAs) of the computer system. Where the computer system includes multiple computing devices, these devices may, but need not, be co-located. The results of the disclosed methods and tasks may be persistently stored by transforming physical storage devices, such as solid state memory chips and/or magnetic disks, into a different state. In some embodiments, the computer system may be a cloud-based computing system whose processing resources are shared by multiple distinct business entities or other users.” This is also reasonably understood as ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 97-105 and 107-115 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 97-105 and 107-115 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 96 or 106. Therefore, claims 96-115 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject-matter.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 96 and 106 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent 10,849,688 to Rios, et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 96 and 106 of the instant application 17/084,379 are disclosed in claim 1 of U.S. Patent 10,849,688 to Rios, et al. 
Instant application
US 10,849,688 to Rios, et al.
96. An injection aid system configured to aid a live patient injection, the system comprising: 
a computing system comprising at least one processor and a memory device, the computing system configured to receive imaging data of a live patient and generate a three-dimensional virtual model based on the imaging data, the three-dimensional virtual model including likeness of under-skin anatomical features of the live patient; and 
a display device coupled to the computing system, the display device configured to be worn by a user performing the live patient injection, 
wherein the at least one processor is configured to merge the imaging data of the live patient with a position of the live patient relative to the display device such that when the user is facing the live patient, information projected by the display device is superimposed on a field of view of the user and on the live patient, wherein the information comprises the three-dimensional virtual model of the imaging data.

106. (New) A method of aiding a live patient injection, the method comprising: 
using a computing system comprising at least one processor and a memory device: 
receiving imaging data of a live patient; 
generating a three-dimensional virtual model based on the imaging data, the three-dimensional virtual model including likeness of under-skin anatomical features of the live patient; 
determining recommended injection information based at least in part on the imaging data of the live patient; and 
causing a display device coupled to the computing system to display the recommended injection information, the display device configured to be worn by a user performing the live patient injection such that when the user is facing the live patient, the user is able to perform the injection guided by the displayed recommended injection information without having to look away from the live patient.



1. An injection aid system comprising: 
a physical anatomic training model configured to receive at least a portion of an injection tool, the physical anatomic training model configured to simulate an anatomical structure; and 
a computing system having at least one processor and a memory device, the computing system configured to generate at least one of a virtual environment or an augmented environment including the anatomical structure, the at least one of the virtual environment or the augmented environment being a stereoscopic representation; and 
a display device coupled to the computing system, the processor configured to cause the display device to visually display the at least one of the virtual environment or the augmented environment, 
wherein the processor is further configured to cause the display device to visually display mimicked changes of the anatomical structure during use of the injection tool on the physical anatomic training model.





In view of the table above, it is clear that most of the elements of claims 96 and 106 are to be found in claim 1 U.S. Patent 10,849,688 to Rios, et al.
While the limitations of are not identical limitations it remains clear that they are claiming the same structural component performing the same functions. It is the position of the office that these are two different ways to describe the same thing. Otherwise, the difference between claims 96 and 106 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claims 96 and 106 of the application.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 96 and 106 of the application are anticipated by claim 1 of the patent, it is not patentably distinct.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 96-103, 106-112 and 115 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyden, et al., (hereinafter referred to as “Boyden,” US 2014/0121637).
Regarding claim 96, and substantially similar limitations in claims 106 and 108, Boyden discloses an injection aid system configured to aid a live patient injection (see para. [0011]: a system for guiding injection in an individual), the system comprising:
a computing system comprising at least one processor and a memory device (see para. [0210]: A system is described herein comprising a computer processor and non-transitory signal-bearing medium bearing one or more instructions for generating an injection guide. FIG. 29 illustrates an embodiment of such a system. System 2900 includes computer processor 2910 and non-transitory signal-bearing medium 2920. Non-limiting examples and embodiments of a computer processor including a computing device have been described herein, e.g., in FIG. 2.),
the computing system configured to receive imaging data of a live patient (see para. [0016]: In an aspect, a method implemented on a computing device for generating an injection guide includes, but is not limited to: receiving one or more digital images of a body region of an individual) and 
generate a three-dimensional virtual model based on the imaging data, the three-dimensional virtual model (see para. [0188]: In one embodiment, the combination of stereophotogrammetry and 3D laser scanner techniques can be combined to generate a three-dimensional model of the body region of an individual) including likeness of under-skin anatomical features of the live patient (see para. [0182]: Images of superficial blood vessels generated using one or more of these methods can be combined with the images of the body region of the individual to aid in determining an injection-treatment plan and placement of the one or more digitally registered injection sites); and 
a display device coupled to the computing system, the display device configured to be worn by a user performing the live patient injection (see FIGS. 6A, 6C, 7A-7C, 39A; see para. [0122]: In one embodiment, all or part of a system for guiding injection of an individual is mounted on the head of a user. FIGS. 6A, 6B, and 6C illustrate embodiments of a system mounted on the head of a user for guiding injection of an injectable agent into a body region of an individual. In an embodiment, as illustrated in FIG. 6A, system 600 can be mounted on a head region of user 605. In one embodiment, user 605 is a physician or other practitioner who is carrying out the injections in accordance with an injection-treatment plan. In one embodiment, the user is the individual who uses the head-mounted system for guiding self-injection onto an accessible body region, e.g., lower abdomen or upper thigh, as illustrated in FIG. 6C. System 600 is mounted to head region of a user 605 with head encircling piece 610. In one embodiment, system 600 may be incorporated into a helmet or hat-like structure. In one embodiment, system 600 may be incorporated into a device worn over the eyes, e.g., a pair of glasses. As illustrated in FIG. 6B, system 600 includes one or more controllable light-emitting elements 640 (e.g., one or more laser diodes or LEDs), optionally at least one image capture device 345 (e.g., a camera), and a computing device including a processor 650. One or more controllable light-emitting elements 640 of system 600 emits beam of light 615 onto the surface of a body region of an individual 625. Beam of light 615 illuminates injection site 620, which in turn becomes a target for injection by injector 630.), 
wherein the at least one processor is configured to merge the imaging data of the live patient with a position of the live patient relative to the display device such that when the user is facing the live patient (see FIGS. 6A, 6C, 7A-7C, 39A), information projected by the display device is superimposed on a field of view of the user and on the live patient 
(see FIGS. 37; see para. [0233]: FIG. 37 illustrates aspects of a method 3700 for guiding injection in an individual. Method 3700 includes projecting injection-treatment pattern 3710 on a surface of body region 3715 of individual 3720. Injection treatment-pattern 3710 can include one or more illuminated injection sites 3705. In one embodiment, injection-treatment pattern 3710 can further include one or more projected annotations 3706. In the non-limiting example shown in FIG. 37, one or more projected annotations 3706 are numbers indicating the sequence of injection. However, one or more projected annotations 3706 can include information regarding one or more of an injectable agent, an injector type, a dosage, a sequence of injection, a timing of injection, an angle of injection, and/or a depth of injection), wherein the information comprises the three-dimensional virtual model of the imaging data (see FIG. 23; see para. [0191]: FIG. 23 illustrates further aspects of the method of FIG. 21 for generating an injection guide including generating at least one digital representation of the body region. In one embodiment, the at least one digital representation of the body region can be a series of numbers or coordinates representative of the body region. In one embodiment, the at least one digital representation of the body region may be visible on a display, e.g., a computer monitor, as a literal image of the body region, e.g., a digital photograph displayed on a computer monitor or other digital display. Further aspects of generating at least one digital representation of the body region are illustrated in blocks 2300 and 2310. Block 2300 shows optionally generating the at least one digital representation of the body region by overlaying the one or more digital images of the body region. For example, one or more digital images may be received from two or more cameras positioned in a semi-circle in front of the body region being imaged. Block 2310 shows optionally generating a three-dimensional digital model of the body region using the one or more digital images and at least one three-dimensional modeling algorithm. Generating a three-dimensional digital model of the body region using the received one or more digital images includes using a computing device and appropriate software or instructions. In one embodiment, the one or more digital images are received into a computing device that is capable of aligning or registering the images into a common coordinate system and then integrating the images into a single three-dimensional digital model; see FIG. 39B; see para. [0283]: FIG. 39B illustrates a non-limiting example of an injection guide 3925 in which illuminated injection sites and annotations are projected onto the surface of a body region 3930. The illuminated injection sites are aligned based on physical registration landmarks 3935, e.g., two or more freckles, on the surface of the upper thigh).  

Regarding claim 97, and substantially similar limitations in claim 107, Boyden discloses wherein the information relates to at least one or more of a medication type, injection locations, needle angles, needle depth, or medication volume (see para. [0233]: FIG. 37 illustrates aspects of a method 3700 for guiding injection in an individual. Method 3700 includes projecting injection-treatment pattern 3710 on a surface of body region 3715 of individual 3720. Injection treatment-pattern 3710 can include one or more illuminated injection sites 3705. In one embodiment, injection-treatment pattern 3710 can further include one or more projected annotations 3706. In the non-limiting example shown in FIG. 37, one or more projected annotations 3706 are numbers indicating the sequence of injection. However, one or more projected annotations 3706 can include information regarding one or more of an injectable agent, an injector type, a dosage, a sequence of injection, a timing of injection, an angle of injection, and/or a depth of injection).  

Regarding claim 98, and substantially similar limitations in claim 110, Boyden discloses wherein the likeness of under-skin anatomical features of the live patient comprise at least one or more of arteries veins, fat, muscles, or nerves (see para. [0153]: FIG. 17 shows further aspects of the method of FIG. 12 for guiding injection in an individual. FIG. 17 illustrates that in one embodiment, block 1210 can include one or more of optional blocks 1700 and 1710. Block 1700 depicts optionally injecting the at least one injectable agent into one or more of epidermis, papillary dermis, reticular dermis, subcutis, or muscle of the underlying tissue of the body region at or near at least one of the one or more illuminated injection site; see para. [0182]: Images of superficial blood vessels generated using one or more of these methods can be combined with the images of the body region of the individual to aid in determining an injection-treatment plan and placement of the one or more digitally registered injection sites).  
Regarding claim 99, and substantially similar limitations in claim 111, Boyden discloses wherein the computing system is further configured to determine a location of hazard zones based on the imaging data (see para. [0104]: In one embodiment, the injection-treatment plan is anatomical feature dependent. For example, an injection-treatment plan designed for use on the face of an individual may include a pattern of injections dependent upon a particular anatomical feature of the face, e.g., the eye brow, the glabella, or cheek folds. In one embodiment, the anatomical feature can include an anatomical feature that might be contraindicated as an injection site, e.g., an underlying blood vessel, joint, or inside the orbit of the eye, and as such the one or more illuminated injection sites are located to avoid this anatomical feature.; see para. [0108]: In one embodiment, an injection-treatment plan can include an injection-treatment pattern of one or more illuminated injection sites arranged so as to avoid portions of the underlying tissue of the body region that might be contraindicated for administration of an injectable agent. For example, the one or more illuminated injection sites may be arranged so as to avoid injection of an injectable agent into an underlying blood vessel. Other non-limiting examples of contraindicated injection sites include areas of infection, skin disease or inflammation (unless the injectable agent is being used to treat said conditions) or areas too close to the orbits (to prevent ptosis)).  

Regarding claim 100, and substantially similar limitations in claim 112, Boyden discloses wherein the computing system is further configured to cause the display device to display the location of hazard zones to avoid misplaced medication or resulting harm (see para. [0104]: In one embodiment, the injection-treatment plan is anatomical feature dependent. For example, an injection-treatment plan designed for use on the face of an individual may include a pattern of injections dependent upon a particular anatomical feature of the face, e.g., the eye brow, the glabella, or cheek folds. In one embodiment, the anatomical feature can include an anatomical feature that might be contraindicated as an injection site, e.g., an underlying blood vessel, joint, or inside the orbit of the eye, and as such the one or more illuminated injection sites are located to avoid this anatomical feature.; see para. [0108]: In one embodiment, an injection-treatment plan can include an injection-treatment pattern of one or more illuminated injection sites arranged so as to avoid portions of the underlying tissue of the body region that might be contraindicated for administration of an injectable agent. For example, the one or more illuminated injection sites may be arranged so as to avoid injection of an injectable agent into an underlying blood vessel. Other non-limiting examples of contraindicated injection sites include areas of infection, skin disease or inflammation (unless the injectable agent is being used to treat said conditions) or areas too close to the orbits (to prevent ptosis)).  

Regarding claim 101, Boyden discloses further comprising a scanner, the scanner configured to determine the position of the live patient relative to the display device (see para. [0117]: Image capture device 395 can include one or more passive or active scanners, digital cameras, charge-coupled device (CCD), complementary metal oxide semiconductor (CMOS), infrared sensor, or any other device suited to capturing an image of a body region; see para. [0188]: In one embodiment, the combination of stereophotogrammetry and 3D laser scanner techniques can be combined to generate a three-dimensional model of the body region of an individual).  

Regarding claim 102, and substantially similar limitations in claim 109, Boyden discloses wherein the information further comprises changes to at least part of the live patient's anatomy during the injection performed by the user (see para. [0127]: In one embodiment, the one or more injection sites are illuminated on the surface of the body region of an individual in a sequential pattern in accordance with an injection-treatment plan. In an embodiment, the first illuminated injection site is injected first, and after successful completion of the first injection, a second illuminated injection site becomes visible and ready for the second injection. In one embodiment, the first illuminated injection site remains or changes in property, e.g., color or pattern, to indicate that a successful injection has already occurred at this site).

Regarding claim 103, and substantially similar limitations in claim 115, Boyden discloses wherein the information further comprises information in the form of numerical values, colored shapes, bar charts, or grids (see para. [0068]: In one embodiment, the pattern of light emitted by the at least one of the one or more controllable light-emitting elements comprises a dot or spot, a crosshair, a circle, concentric circles, or crosshairs. In one embodiment, the pattern of light emitted by the at least one of the one or more controllable light-emitting elements includes one or more of a letter, number, shape, symbol, or combinations thereof; see para. [0069]: The pattern of light emitted from the one or more controllable light-emitting elements to illuminate a surface of a body region can be formed using any of a number of methods, non-limiting examples of which include beam/splitting, multispot, beam shaping, or TopHat. In one embodiment, a form of beam shaping is performed to generate a particular pattern of illuminated light from the controllable light-emitting elements. In one embodiment, beam transformers perform a one-to-one mapping of points in an input plane to points in an output plane, a non-limiting example of which is a Gaussian-to-TopHat shaper for a single-mode laser. In one embodiment, band-limited diffusers, diffractive beamsplitters, and/or beam integrators can be used to perform a many-to-one mapping of points in one plane to multiple points in another plane of the beam. The beam is broken up into multiple beamlets and either overlapped (beam integration) or directed into different directions (diffusers and beam splitters). For example, light emitted from laser diodes can be shaped into a variety of patterns, e.g., linear, square, rectangle, grid, round, elliptical, circle/concentric circles, crosshair, or scope using beam-shaping optics, e.g., beam splitters and/or pattern generators, examples of which are commercially available (from, e.g., Frankfurt Laser Company, Freidrichsdorf, Germany). For example, light emitted from LEDs can be collected, collimated and then diffused to shape the beam of light using LED LightShapters.TM. and Engineered Diffusers.TM. (from RPC Photonics, Inc., Rochester, N.Y.). In one embodiment, the patterns, e.g., circles, dot matrix, grid, line, square, or crosshair, can be generated using an optical projection head (from, e.g., Edmund Optics, Inc., Barrington, N.J.) attached to a laser or laser diode. Beam splitters, beam shapers, diffusers, Fourier holograms for generating structured light patterns are also available from HOLOEYE Systems Inc., Carlsbad, Calif.; Holo/Or Ltd., Rehovot, Israel; Coherent Inc., Santa Clara, Calif.; and Luminit, LLC, Torrance, Calif.; see para. [0074]: In one embodiment, the at least one of a color or pattern of light emitted by the one or more controllable light-emitting elements is indicative of at least one treatment parameter, the at least one treatment parameter including, but not limited to an injection site, a type of injectable agent for injection at an injection site, a type of injector, a dosage of an injectable agent for injection at an injection site, a sequence of injecting an injectable agent at an injection site, a timing of injecting an injectable agent at an injection site, an injection depth for injection of an injectable agent at an injection site, or an injection angle for injection of an injectable agent at an injection site.).
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 104, 105, 113 and 114 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden in view of Esterberg (US 2016/0324580).
Regarding claim 104, and substantially similar limitations in claim 113, Boyden does not explicitly teach wherein the display device comprises a stereoscopic display.  However, Esterberg discloses wherein the display device comprises a stereoscopic display (see para. [0084]: “Stereopsis” refers to the perception of depth and three-dimensional structure obtained on the basis of visual information deriving from two eyes by individuals with normally developed binocular vision. Illusions of stereopsis may be simulated using raytrace software for creating a two-dimensional perspective view in a monocular such that the perspective is a convincing representation of a scene having the needed vanishing points and other visual clues consistent with a depth of field having good correspondence between the visual perception and motor feedback obtained by reaching into the visual field; see para. [0091]: Raytrace software may be used to impart a generally stereoscopic view of the surgical field and underlying structures. The intent is to provide the user with an image that appears to be a three-dimensional representation of the underlying anatomy, such that it validates the surgeon's inherent sense of spatial location, anatomy and surgical know-to-do derived from visual, tactile and kinesthetic senses. All visual features may be presented as superimposed on the patient body form in correct anatomical alignment and registration).  
Esterberg is analogous to Boyden, as both are drawn to the art of computer-assisted surgical navigation. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method and system as taught by Boyden to include a stereoscopic display, as taught by Esterberg, since doing so provides the user with an image that appears to be a three-dimensional representation of the underlying anatomy, such that it validates the surgeon's inherent sense of spatial location, anatomy and surgical know-to-do derived from visual, tactile and kinesthetic senses (see para. [0091]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

Regarding claim 105, and substantially similar limitations in claim 114, Boyden does not explicitly teach wherein the display device comprises a pair of augmented reality glasses. However, Esterberg discloses wherein the display device comprises a pair of augmented reality glasses (see FIGS. 2-4; see para. [0032]: FIG. 2 shows a frontal view of an example headset by which at least aspects of surgical navigation may be implemented; see para. [0033]: FIG. 3 shows a side view of an example headset by which at least aspects of surgical navigation may be implemented; see para. [0034]: FIG. 4 shows an example headset view of a surgical field by which at least aspects of surgical navigation may be implemented; see para. [0186]: The eyepiece may display virtual views in a correct anatomical orientation as seen by the surgeon and move the perspective as the surgeon moves. In this example, a radiobeacon reference frame may be used as a foundation for augmented reality presented via a surgical eyepiece, heads-up display, or pseudo-holographic view)
Esterberg is analogous to Boyden, as both are drawn to the art of computer-assisted surgical navigation. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method and system as taught by Boyden to include a pair of augmented reality glasses, as taught by Esterberg, since doing so provides the user with an image that appears to be a three-dimensional representation of the underlying anatomy, such that it validates the surgeon's inherent sense of spatial location, anatomy and surgical know-to-do derived from visual, tactile and kinesthetic senses (see para. [0091]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
•	McClellan (US 10,398,855) Augmented Reality Based Injection Therapy 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715